Citation Nr: 1507643	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  11-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to May 1980, with additional periods of reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) which [incorrectly] continued a 0 percent rating for right ear hearing loss.  [A May 2005 rating decision had granted service connection for left ear hearing loss, rated 0 percent; February 2006 and June 2009 rating decisions continued the 0 percent rating.  A March 2011 rating decision then granted service connection for bilateral hearing loss, effective September 3, 2003 (the date of receipt of the initial claim seeking service connection for hearing loss).]  In December 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

In a December 2014 statement, the Veteran raised the issue of entitlement to travel pay in connection with a December 2014 hearing held in San Antonio, Texas instead of Houston, Texas.  As such claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The most recent VA examination to evaluate the Veteran's hearing was in April 2010, nearly five years ago.  He has alleged in statements and testimony that the current rating does not reflect the current state of his bilateral hearing loss.  During the December 2014 hearing, he specifically stated that his hearing is getting worse.  Because he is competent to observe a decline in hearing acuity, a contemporaneous examination to assess the severity of his hearing loss is necessary.

Additionally, VA treatment records show that audiological assessments were performed in March 2005 and in March 2007, with the reports scanned into VISTA imaging.  As the Board does not have access to those electronic records, and because they are pertinent evidence and are of record, they must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA evaluations or treatment the Veteran received for hearing loss, to specifically include the audiological assessments in March 2005 and in March 2007 that were scanned into VISTA (noted above).

2. Thereafter, the AOJ should arrange for the Veteran to be afforded a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  In addition to reporting audiometry results, the examiner should elicit from the Veteran information as to the effect his hearing loss has on his daily living, and comment on the expected impact the degree of hearing loss found would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints of functional impairment are consistent with his level of hearing loss shown).  The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the  claim on appeal.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

